Citation Nr: 1401519	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-42 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals from taking Acitretin/Soriatane, prescribed by medical staff at the VA Medical Center in Oklahoma City, Oklahoma.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to August 1962. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the above claim.  The Veteran filed a NOD with this determination in April 2010, and timely perfected his appeal in September 2010. 

The Veteran was afforded a Video Conference hearing before the undersigned Veterans Law Judge in February 2013.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  

In September 2013, the Board referred the Veteran's claim for an independent medical expert (IME) opinion.  In September 2013, the Board received an IME opinion from a practicing vascular surgeon in the Division of Vascular Surgery at UMass Medical Center in Worcester, MA.  The Veteran was provided a copy of this opinion with an opportunity to present further argument and/or evidence.  

The Veteran submitted a November 2013 medical opinion in response to the September 2013 IME opinion obtained by the Board.  This evidence was submitted after the RO issued the final supplemental statement of the case (SSOC) in October 2012, and after the appeal was transferred to the Board.  VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a SSOC unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2013).  The appellant provided a waiver of review by the agency of original jurisdiction in November 2013.  Therefore, appellate review may proceed.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record is in equipoise as to whether the deep vein thrombosis, pulmonary emboli, and subsequent cerebrovascular accident, occurring after the Veteran was prescribed Acitretin/Soriatane by the VAMC in May 2003, were the results of an event not reasonably foreseeable.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals from taking Acitretin/Soriatane, prescribed by medical staff at the VA Medical Center in Oklahoma City, Oklahoma, have been met.  38 U.S.C. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

The RO sent the Veteran a VCAA notice letter regarding his § 1151 claim in November 2009.  In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. Compensation under 38 U.S.C.A. § 1151  

The Veteran contends that he was prescribed Acitretin or Soriatane by VA for treatment of his psoriasis.  He maintains that, as a result of taking this medication, he developed residual disabilities, which include deep vein thrombosis, pulmonary emboli, congestive heart failure with extreme dyspnea on exertion, and suffered a cerebrovascular accident resulting in left-sided upper and lower extremity weakness, decreased in mentation and memory, dizziness, and blindness in one eye.

Relevant law and regulations

In pertinent part, 38 U.S.C. § 1151  reads as follows:

"(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was-(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable."

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2013).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2013).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2013).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2013).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2013).

Factual Background

The records pertaining to treatment at the VA Medical Center in Oklahoma City show that the Veteran was prescribed Soriatane, 25 mg, to be taken by mouth once a day, for his psoriasis in May 2003.  At that time, the VA treatment records indicate that the Veteran's lipids were good.  When the Veteran was seen for a follow up by VA in July 2003, he reported that he was doing better on Soriatane, and his lipids were going to be checked that day.  A VA record dated February 2004 indicates that the Veteran reported good control with his current regimen.  The labs drawn were noted to be okay, except for a mild elevation of LDL.  In follow up visits for psoriasis in May 2004, August 2004, and November 2004, the Veteran was tolerating his Acitretin treatment, and the topical treatment was healing his break-through lesions.

A February 2005 VA treatment record documents that the Veteran was tolerating his Acitretin treatment, and that his daily dosage was tapered off to the same dosage every other day.  An April 2005 VA record reveals that the Veteran had elevated triglycerides and cholesterol on Soriatane.  Another April 2005 VA record reflects that the Veteran was seen for his lipids to be drawn; and according to the physician, the Veteran's results were great, so he renewed Lipitor.  Additionally, this physician noted that, apparently, the Veteran's psoriasis medication was the cause of the lipid disorder.  In a January 2006 follow up to check on the Veteran's lipids, he reported that he had several episodes of bronchospasms, which were so severe that he went to his local emergency room, which were medication induced.  The treatment records dated September 2005, January 2006, and June 2006, show that the Veteran was tolerating Acitretin well, and that he was taking the medication daily.  In an October 2006 treatment record, it was noted that the Veteran should try to taper his medication, by taking it every other day.

In February 2007, the Veteran presented to the emergency room at the St. Joseph's Hospital, after five days of shortness of breath and leg pain.  The studies showed that the Veteran had deep vein thrombosis, and big bilateral pulmonary embolisms.  A TPA (tissue plasminogen activator) was administered at that time; and the Veteran was anticoagulated with Coumadin and a full-dose of Lovenox.  In July 2007, the Veteran again presented to the emergency room, after having headaches and some vision change.  The Veteran was found to have hemorrhagic stroke.  A history of hypertension with Coumadin therapy was noted.  It was noted that the Veteran had left visual field hemianopsia.  Also, it was noted that the Veteran was a life-long Coumadin patient for recurrent deep venous thrombosis and a pulmonary embolism.  According to the physician's notes, the Veteran had been diagnosed with deep vein thrombosis and pulmonary embolism, after he had been on psoriasis medication; that he was currently off his medication; and that the Veteran had a Greenfield filter in place.

In a November 2008 statement, the Veteran's physician at the Oklahoma City Clinic provided the details of the Veteran's medical conditions.  In this statement, the physician noted that the Veteran unfortunately suffered from deep vein thrombosis with pulmonary embolisms in 2007.  The physician noted that the Veteran was taking Soriatane to help control his psoriasis.  According to the physician, his statement was to substantiate the fact that Soriatane did increase the risk of acute myocardial infarctions, as well as a thromboembolism, and noted that this information was well documented in the packet insert that accompanied the medication.

A September 2009 private medical record reflects that the Veteran was evaluated for intracranial hemorrhage; and that he was on Coumadin for deep vein thrombosis and pulmonary embolism.  Since this incident, the Veteran had been doing quite well.  

In a November 2009 statement, the Veteran reported that he was told by the emergency room doctor told that when an individual is prescribed Acitretin, his blood needs to be checked monthly, which his was not.  The Veteran elaborated that his blood was checked in a three-to-four-months time span at the VA hospital.

In a November 2009 statement, prepared by the Veteran's Oklahoma City Clinic physician, he noted that the Veteran had a history of congestive heart failure, a massive pulmonary embolism, and hemorrhagic cerebral vascular accident (CVA), all of which occurred over the last two years.  Due to these conditions, the Veteran was left with extreme dyspnea on exertion, which was also due to congestive heart failure as well as left sided upper and lower extremity weakness secondary to the CVA.  Due to the neurological insult, he experienced decrease in his mentation and memory, dizziness, and was blind in one eye.

In an October 2010 statement, prepared by the Veteran's Oklahoma City Clinic physician, he noted that the Veteran had suffered a deep vein thrombosis (DVT) with a secondary pulmonary embolism in 2007.  At the time, he explained that the Veteran was taking Soriatane, which was prescribed by the Veterans Administration physicians to treat the Veteran's psoriasis.  He noted that Soriatane has documented information in its package insert stating, "Soriatane Capsules can cause serious changes in blood fats (lipids).  It is possible for these changes to cause blood vessel blockages that lead to heart attacks, strokes, or blood clots."  He concluded that he believed that this medication played a role in the Veteran's DVT.  

In a March 2013 independent medical examination report, the physician noted that the Veteran was placed on Acitretin to treat his psoriasis in 2005.  He was on this medication for approximately two years.  In 2007, he had a sudden onset of shortness of breath and was seen in the St. Anthony Hospital emergency department and was diagnosed with bilateral pulmonary emboli (PE).  Further evaluation revealed that he had bilateral deep vein thrombosis in each leg, which was the source of the pulmonary emboli.  He was treated with "clot buster" medicine and was started on Warfarin as a blood thinner.  He continued on Warfarin for several months.  In July 2008, he developed an abrupt onset of visual field change.  He was seen at St. Anthony Hospital and was found to have had a hemorrhagic stroke.  His Coumadin was stopped and a Greenfield filter was placed in his inferior vena cava.  He subsequently restarted his Warfarin and continued it to this day.  He continued to suffer with visual field deficit as a result of his hemorrhagic stroke.  He had a left bilateral hemianopsia, in which he was not able to see in his peripheral vision to the left from either eye.  He was also complaining of vertigo since the cerebrovascular accident, which required him to use a cane if he was going to walk very far.  He denied any actual falls as a result of the dizziness, but had some near falls.  The physician diagnosed the Veteran with psoriasis, Acitretin medication to treat psoriasis, deep vein thrombosis with pulmonary emboli, Warfarin therapy to treat deep vein thrombosis, and hemorrhagic cerebrovascular accident due to anticoagulation therapy of Coumadin.  The physician concluded that the Veteran was prescribed Acitretin for psoriasis, which more likely than not caused his hypercoagulopathy, which caused thromboembolism in his legs, which caused his pulmonary emboli to occur.  The subsequent treatment of the deep vein thrombosis with Coumadin caused the Veteran's blood to be less coagulable (thinner) than normal.  The thinner than normal blood caused the Veteran to have a hemorrhagic cerebrovascular accident.  The cerebrovascular accident caused brain damage to the occipital portion of the brain, where the visual center is located.  This damage to the brain caused the Veteran to lose the left sided peripheral vision in both eyes and severe vertigo.

While the March 2013 physician noted his theories of causation, the Board observes that the a medical opinion had not been obtained in order to determine whether any additional disability as a result of taking Acitretin/Soriatane prescribed by medical staff at VAMC Oklahoma City is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment.  Therefore, an IME opinion was requested by the Board in September 2013.

An IME opinion was obtained by the Board in September 2013 from a practicing vascular surgeon in the Division of Vascular Surgery at UMass Medical Center in Worcester, MA.  He stated that he was Board Certified in the field of Vascular Surgery and had been practicing since 1983.  Additionally, he reviewed the Veteran's medical records and noted the history of the Veteran's medical treatment and resulting medical conditions.  He stated that there was good documentation in literature that Acidtretin or Soriatane could cause serious changes in the blood fats (lipids) and it was possible for these changes to cause blood vessel blockages that lead to heart attacks, strokes, or blood clots.  These side effects were in the arterial side of the circulation which, as a result of the increased lipid contents, the arteries could form atherosclerotic plaque leading to narrowing and ultimate blockage of the arteries of the heart, brain, ect.  However, this side effect did not affect the venous side of the circulation and it was not known to cause deep vein thrombosis.  

The disability this Veteran incurred was mainly related to his deep vein thrombosis, which required a treatment with Coumadin; and as a result of his underlying high blood pressure and Coumadin therapy, he suffered a stroke with all its subsequent sequelae.  Therefore, the IME concluded that it was unlikely that the Veteran had suffered his disability as a result of the VA prescribed Acitretin.

He did not see any evidence of carelessness, negligence, or lack of proper skill or error in judgment that led to this disability.  The Veteran was followed closely with blood test to check his lipid profile and was appropriately treated with statin therapy (Lipitor), but that had no direct effect on his developing DVT with subsequent pulmonary emboli.  The unfortunate complication of the stroke happened in spite of the fact that his anticoagulation level was quite appropriate (INR of 2.1), but his history of hypertension was a main contributing factor to his intra-cerebral bleeding.  Furthermore, the VA specialist did not need to discuss the risk of deep vein thrombosis while on Acitretin therapy because this was not a known complication of the drug; as mentioned in the pharmacy pamphlet of the drug, most of the risks associated with the drug were related to pregnancy and elevated levels of lipids that may cause arterial clots rather than venous clot.  

In response to the IME opinion obtained, the Veteran submitted an additional November 2013 medical opinion from his treating physician.  He reviewed the September 2013 IME opinion, and agreed with the IME's opinion that Acitretin or Soriatane could cause changes in blood fats (lipids) and that said, changes would affect the arteries and not the veins where the Veteran developed deep vein thrombosis.  However, the IME did not address the issue in this Veteran's claim on whether Acitretin could affect the venous system and cause or aggravate deep vein thrombosis as set forth in the physician's March 2013 medical opinion.  It remained the physician's medical opinion that it was as likely as not that the Veteran's treatment with Acitretin contributed to his deep vein thrombosis causing pulmonary emboli requiring Warafarin therapy, which contributed to his hemorrhagic cerebral vascular accident (stroke).  Additionally, it was his opinion that the prescription of Acitretin and its contribution to deep vein thrombosis was not a foreseeable outcome.  Acitretin was a relatively new drug and its association with deep vein thrombosis is only recently being discovered.  Additionally, the physician submitted medical articles discussing deep vein thrombosis as a side effect from taking Acitretin and Soriatane.
 
Analysis

As noted in the law and regulations section above, to substantiate a claim under 38 U.S.C. § 1151, the evidence must show that VA treatment caused additional disability, and that such was the result of either negligence or carelessness on the part of VA or an event not reasonably foreseeable.

With respect to an additional disability, it is clear from the record that the Veteran had deep vein thrombosis and big bilateral pulmonary embolisms in February 2007, and subsequently suffered a hemorrhagic stroke in July 2007.  There are two opposing medical opinions of record addressing whether these medical conditions resulted as a complication of the Veteran being prescribed Acitretin/Soriatane for his psoriasis.  

In the IME opinion obtained by the Board in September 2013, the physician concluded that the disability the Veteran incurred was mainly related to his deep vein thrombosis which required a treatment with Coumadin, and as a result of his underlying high blood pressure and Coumadin therapy, he suffered a stroke with all its subsequent sequelae.  Therefore, it was unlikely that the Veteran had suffered his disability as a result of the VA prescribed Acitretin.

However, in the Veteran's favor, are March 2013 and November 2013 private medical opinions.  The Veteran's private physician concluded that the Veteran was prescribed Acitretin for psoriasis, which more likely than not caused his hypercoagulopathy, which caused thromboembolism in his legs, which caused his pulmonary emboli to occur.  The subsequent treatment of the deep vein thrombosis with Coumadin caused the Veteran's blood to be less coagulable (thinner) than normal.  The thinner than normal blood caused the Veteran to have a hemorrhagic cerebrovascular accident.  The cerebrovascular accident caused brain damage to the occipital portion of the brain, where the visual center is located.  This damage to the brain caused the Veteran to lose the left sided peripheral vision in both eyes and severe vertigo.

The Board finds that the evidence of record for and against a finding that the Veteran's additional disabilities due to VA medical treatment are in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  Thus, the Board finds that additional disabilities due to VA medical treatment are established.  

 The next question to be answered, then, is whether such additional disabilities are due to carelessness, negligence, etc. on the part of VA, or whether such additional disability is the result of an event which was not reasonably foreseeable.

With respect to the question of whether the Veteran's deep vein thrombosis, bilateral pulmonary emboli, and subsequent hemorrhagic stroke were not a reasonably foreseeable consequence of prescribing Acitretin/Soriatane, there is a November 2013 private medical opinion of record.  The Veteran's physician stated that it was his opinion that the prescription of Acitretin and its contribution to deep vein thrombosis was not a foreseeable outcome.  Further, Acitretin was a relatively new drug and its association with deep vein thrombosis is only recently being discovered.  Additionally, the physician submitted medical articles discussing deep vein thrombosis as a side effect from taking Acitretin and Soriatane.  The Board finds this opinion credible and persuasive as it was based on the review of the Veteran's medical history and supported by medical literature.  

Accordingly, the Board finds that the criteria for entitlement to compensation under the provisions of 38 U.S.C. § 1151  have been met.  Benefits under 38 U.S.C. § 1151  for residuals from taking Acitretin/Soriatane, prescribed by medical staff at the VA Medical Center in Oklahoma City, Oklahoma, are therefore allowed.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals from taking Acitretin/Soriatane, prescribed by medical staff at the VA Medical Center in Oklahoma City, Oklahoma, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


